
	

113 HR 5882 IH: Flat Tax Rate Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5882
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To make an Income Tax that is a flat 15 percent for all American citizens.
	
	
		1.Short title
			This Act may be cited as the Flat Tax Rate Act.
		2.Tax RateThe Federal Income Tax Rate shall be 15 percent for all U.S. citizens.
			(1)The citizen’s annual income or current economic standing shall not matter.
			(2)All individuals shall pay a flat rate of 15 percent on all income, except in cases where the
			 individual or individuals comply with the exemptions listed in section 3.
			3.Exemptions to Tax RateThe exemptions of the tax shall include:
			(1)There shall be a $10,000 deduction for those filing singly, and a $20,000 deduction for couples
			 filing jointly.
			(2)For each child, up to the age of 18, there shall be a $3,000 deduction.
			
